FILED
                             NOT FOR PUBLICATION                            JUN 23 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANA AZUCENA CRUZ-ATUNEZ and                      No. 10-71479
DEVORA JUDITH FUNES-CRUZ,
                                                 Agency Nos. A098-349-551
              Petitioners,                                   A098-538-388

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 15, 2011 **


Before: CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Ana Azucena Cruz-Atunez and her daughter Devora Judith Funes-Cruz,

natives and citizens of Honduras, petition pro se for review of the Board of




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Immigration Appeals’ decision dismissing their appeal from the immigration

judge’s denial of their applications for asylum and withholding of removal.

      Petitioners allege they fear persecution from gang members because of their

membership in a social group consisting of “people who fear crime.” Substantial

evidence supports the BIA’s finding that petitioners failed to establish that they

were targeted, or will be targeted, because of their membership in a social group,

and failed to establish a nexus to any other protected ground. See Zetino v. Holder,

622 F.3d 1007, 1016 (9th Cir. 2010) (“[a]n alien’s desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”); Ramos-Lopez v. Holder, 563 F.3d 855,

861-62 (9th Cir. 2008) (social group must be sufficiently particular, and not too

broad and diverse). Because petitioners did not establish a nexus to a protected

ground, petitioners’ asylum claim fails. See INS v. Elias-Zacarias, 502 U.S. 478,

482-83 (1992). Because petitioners did not establish eligibility for asylum, it

follows that they did not satisfy the more stringent standard for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Petitioners’ claim, that their due process rights were violated by the BIA’s

failure to fully articulate its reasoning, is belied by the record, which includes the

BIA’s detailed decision dismissing their appeal from the IJ’s decision.


                                            2                                     10-71479
      We lack jurisdiction to consider petitioners’ claims, raised for the first time

in their opening brief, that their opposition to gangs constituted political opinion

and that petitioners feared domestic violence against women in Honduras, because

petitioners failed to administratively exhaust these claims. See Barron v. Ashcroft,

358 F.3d 674, 677 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED IN PART; DISMISSED IN PART.




                                           3                                     10-71479